cca_2015022411291246 id uilc number release date from sent tuesday date am to cc bcc subject power_of_attorney question you have asked us whether the power_of_attorney given on form_2848 from the taxpayer to the indicated representative is valid and allows the irs to communicate with the indicated representative regarding the taxpayer’s case a power_of_attorney that satisfies the requirements of sec_601_503 is presumed valid unless revoked per sec_601_505 when a power_of_attorney is granted on form_2848 any notice or other written communication with regard to matters before the irs must generally be given to both the taxpayer and her representative per sec_601_506 once a taxpayer’s representative enters an appearance before the tax_court model rule proscribes the irs from communicating directly with the taxpayer on the subject of representation unless otherwise authorized here the form_2848 satisfies the requirements of sec_601_503 and it has not been revoked per sec_601_505 accordingly the form_2848 is valid you indicated that the taxpayer’s representative suggested that at one time the taxpayer may not have had capacity to sign other forms but this would not invalidate the form_2848 because there is nothing to indicate that the taxpayer did not have the capacity to appoint a representative at the time she signed the form_2848 with a valid form_2848 on file both the taxpayer and the indicated representative must be given notices regarding the taxpayer’s matters before the irs per sec_601_506 if the taxpayer’s representative enters an appearance in tax_court the irs must communicate only with the representative unless otherwise authorized to contact the taxpayer directly per model rule please let me know if you have any further questions or need clarification regards
